 Case 15-42460        Doc 269     Filed 06/03/19 Entered 06/03/19 12:15:55             Desc Main
                                   Document     Page 1 of 5


                   UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________
In re:
                                                               Bky No. 15-42460
Paul Hansmeier,                                               Chapter 7

            Debtor.
__________________________________________________________________________

                         UNSWORN CERTIFICATE OF SERVICE


I hereby certify that on June 3, 2019, I caused the following documents:

       - Trustee’s Notice of Settlement

to be filed electronically with the Clerk of Court through ECF, and that the above documents will
be delivered by automatic e-mail notification pursuant to ECF and this constitutes service or
notice pursuant to Local Rule 9006-1(a).

I further certify that I caused these documents to be served by utilizing the services of BK
Attorney Services, LLC d/b/a/ certificateofservice.com, an Approved Bankruptcy Notice
Provider authorized by the United States Courts Administrative Office, pursuant to
Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto
and incorporated as if fully set forth herein.

I further certify that a copy of the notice was also sent via First Class U.S. Mail to the following
individuals:

     Matthew Burton                                 Paul Hansmeier
     Morrison Sund, PLLC                            9272 Cortland Alcove
     5125 County Road 101, Suite 200                Woodbury, MN 55125
     Minnetonka, MN 55345

     Beth Forsyth                                   Philip G. Cormier & Benjamin Brooks
     Dorsey & Whitney, LLP                          Good Schneider Cormier & Fried
     Suite 1500                                     83 Atlantic Avenue
     50 South Sixth Street                          Boston, MA 02110
     Minneapolis, MN 55402


Dated: _June 3, 2019                                  __/e/ Matthew D. Swanson______
                                                      Matthew D. Swanson
            Case 15-42460         Doc 269       Filed 06/03/19 Entered 06/03/19 12:15:55                Desc Main
                                                 Document     Page 2 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: PAUL HANSMEIER                                           CASE NO: 15-42460
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7
                                                                ECF Docket Reference No. 268
                                                                Judge: Kathleen H. Sanberg
                                                                Response Date: June 24, 2019




On 6/3/2019, I did cause a copy of the following documents, described below,
Trustee Notice of Settlement ECF Docket Reference No. 268




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/3/2019
                                                          /s/ Matthew Swanson
                                                          Matthew Swanson 390271
                                                          mswanson@fssklaw.com
                                                          Fuller, Seaver & Swanson, P.A.
                                                          12400 Portland Ave. S., Suite132
                                                          Burnsville, MN 55337
                                                          952 890 0920
                Case 15-42460           Doc 269        Filed 06/03/19 Entered 06/03/19 12:15:55                       Desc Main
                                                        Document     Page 3 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: PAUL HANSMEIER                                                  CASE NO: 15-42460

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 268
                                                                        Judge: Kathleen H. Sanberg
                                                                        Response Date: June 24, 2019




On 6/3/2019, a copy of the following documents, described below,

Trustee Notice of Settlement ECF Docket Reference No. 268




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/3/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Matthew Swanson
                                                                            Fuller, Seaver & Swanson, P.A.
                                                                            12400 Portland Ave. S., Suite132
                                                                            Burnsville, MN 55337
            Case 15-42460
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 269SERVED
                                            Filed
                                                VIA06/03/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL06/03/19 12:15:55     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 4 of 5
CASE INFO                                BEST FLANAGAN LLP PAUL GODFREAD          FULLER SEAVER SWANSON KELSCH
1LABEL MATRIX FOR LOCAL NOTICING         PHILLIP                                  12400 PORTLAND AVENUE SOUTH STE 132
08644                                    CO EDWARD P SHEU                         BURNSVILLE MN 55337-6805
CASE 15-42460                            60 SOUTH SIXTH STREET SUITE 2700
DISTRICT OF MINNESOTA                    MINNEAPOLIS MN 55402-4452
MINNEAPOLIS
MON JUN 3 10-17-55 CDT 2019


EXCLUDE                                  900 SECOND AVE S LLC                     ALPHA LAW FIRM
MINNEAPOLIS                              900 2ND AVENUE SOUTH                     80 S 8TH ST
301 US COURTHOUSE                        MINNEAPOLIS MN 55402-3314                MINNEAPOLIS MN 55402-2100
300 SOUTH FOURTH STREET
MINNEAPOLIS MN 55415-1320




AMERICAN EXPRESS                         ANTHONY SMITH                            ALAN COOPER
CUSTOMER SERVICE                         CO BOOTH SWEET LLP                       CO BOOTH SWEET LLP
BILLING INQUIRIES                        32R ESSEX ST STUDIO 1A                   32R ESSEX STREET
PO BOX 981535                            CAMBRIDGE MA 02139-2646                  CAMBRIDGE MA 02139-2646
EL PASO TX 79998-1535




ALAN COOPER                              AMERICAN EXPRESS BANK FSB                BEST FLANAGAN LLP
CO GODFREAD LAW FIRM PC                  CO BECKET AND LEE LLP                    ATTN EDWARD P SHEU
6043 HUDSON ROAD SUITE 305               POB 3001                                 60 SOUTH SIXTH STREET SUITE 2700
WOODBURY MN 55125-1035                   MALVERN PA 19355-0701                    MINNEAPOLIS MN 55402-4690




CERTAIN JOHN DOES                        EDWARD SHEU                              EDWARD P SHEU
ST CLAIR COUNTY IL                       BEST AND FLANAGAN                        BEST FLANAGAN LLP
CASE NO 12-MR-417                        225 SOUTH 6TH ST SUITE 4000              60 SOUTH SIXTH STREET
CO ERIN RUSSELL                          MPLS MN 55402-4625                       SUITE 2700
230 W SUPERIOR STREET SUITE 200                                                   MINNEAPOLIS MN 55402-4690
CHICAGO IL 60654-3581




GODFREAD LAW FIRM PC                     ILLINOIS DEPARTMENT OF REVENUE           INTERNAL REVENUE SERVICE
CO BEST FLANAGAN LLP                     SPRINGFIELD IL 62179                     INSOLVENCY SECTION
60 SOUTH SIXTH STREET                                                             PO BOX 7346
SUITE 2700                                                                        PHILADELPHIA PA 19101-7346
MINNEAPOLIS MN 55402-4452




ILLINOIS DEPARTMENT OF REVENUE           JOHN DOE                                 JOHN STEELE
BANKRUPTCY UNIT                          CO THE PIETZ LAW FIRM                    500 MICHIGAN AVE
PO BOX 19035                             8605 SANTA MONICA BLVD                   SUITE 600
SPRINGFIELD IL 62794-9035                NO 69018                                 CHICAGO IL 60611-3754
                                         LOS ANGELES CA 90069-4109




MARK LUTZ                                MICHAEL DUGAS                            PADRAIGIN BROWNE
1111 LINCOLN ROAD                        1125 DUCKWOOD TRAIL                      100 3RD AVE S 3201
MIAMI BEACH LF 33139-2452                APT 112                                  MPLS MN 55401-2728
                                         EAGAN MN 55123-1134




PAUL DUFFY                               PRENDA LAW INC                           PAUL GODFREAD
2 N LASALLE ST                           2 N LASALLE ST                           CO BOOTH SWEET LLP
CHICAGO IL 60602-3702                    CHICAGO IL 60602-3702                    32R ESSEX STREET
                                                                                  CAMBRIDGE MA 02139-2646
            Case 15-42460
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 269SERVED
                                            Filed
                                                VIA06/03/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL06/03/19 12:15:55     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 5 of 5
PHILLIP GAINSLEY                         QWEST COMMUNICATIONS ET AL               SANDIPAN CHOWDHURY
CO BEST FLANAGAN LLP                     CO BASSFORD REMELE                       CO BOOTH SWEET
60 SOUTH SIXTH STREET                    33 S 6TH STREET SUITE 3800               32R ESSEX SUITE STUDIO 1A
SUITE 2700                               MINNEAPOLIS MN 55402-3707                CAMBRIDGE MA 02139
MINNEAPOLIS MN 55402-4452




SANDIPAN CHOWDHURY CO BEST    FLANAGAN   TCF MORTGAGE CORP                        TCF NATIONAL BANK
60 SOUTH SIXTH STREET                    PO BOX 1119                              1405 XENIUM LANE NORTH
SUITE 2700                               MINNEAPOLIS MN 55472-0121                PLYMOUTH MN 55441-4402
MINNEAPOLIS MN 55402-4452




THOMPSON HALL SANTI CERNY     DOOLEY     US TRUSTEE                               ANTHONY SMITH
CO BEST FLANAGAN LLP                     1015 US COURTHOUSE                       CO JASON SWEET
60 SOUTH SIXTH STREET                    300 S 4TH ST                             BOOTH SWEET LLP
SUITE 2700                               MINNEAPOLIS MN 55415-3070                32R ESSEX STREET
MINNEAPOLIS MN 55402-4452                                                         CAMBRIDGE MA 02139-2646




                                                                                  DEBTOR
CERTAIN JOHN DOES                        CONSTANCE J PAIEMENT
THE RUSSELL FIRM LLC                     PAIEMENT LAW OFFICE LLC                  PAUL HANSMEIER
CO ERIN K RUSSELL                        221 EAST MYRTLE STREET                   9272 CORTLAND ALCOVE
230 W SUPERIOR STREET                    STILLWATER MN 55082-5040                 WOODBURY MN 55125-9115
SUITE 200
CHICAGO IL 60654-3581




RANDALL L SEAVER                         SAMUEL V CALVERT
12400 PORTLAND AVENUE SOUTH              1011 2ND ST N STE 107
SUITE 132                                ST CLOUD MN 56303-3237
BURNSVILLE MN 55337-6805
